This case is based upon the same record as No. 2012 this day decided. When counsel for appellant in that *Page 535 
case prepared his notice of appeal he entitled it, through the caption thereof, in "Uinta County" instead of Sweetwater County, and "In the District Court, Third Judicial District" instead of In the District Court, Second Judicial District. In other respects the notice was prepared and was served upon the adverse party correctly and was on June 27, 1936, filed in the district court of Sweetwater County within the time as fixed by law. Thereafter the trial court gave appellant aforesaid several extensions of time within which to file a record on appeal. September 28, 1936, she filed a motion to correct by amendment the caption aforesaid, so that it would conform to the fact, stating through the affidavit of her counsel that the mistakes arose through inexperienced clerical help and they were not discovered through inadvertence until several months had elapsed. The trial court, after a hearing had, by its order of October 3, 1936, allowed the amendment. The contestee, William H. Gottsche, served and filed a notice of appeal from that order.
Considering as we do that the action of the trial court was not prejudicial to the substantial rights of the contestee Gottsche, we must regard the appeal thus taken as groundless. Section 89-2002, W.R.S. 1931; Iowa State Savings Bank v. Henry,22 Wyo. 189, 193, 136 P. 863; Stockgrowers Bank of Wheatland v. Gray, 24 Wyo. 18, 154 P. 593.
The appeal will be dismissed.
Dismissed.
BLUME, Ch. J., and KIMBALL, J., concur.
 *Page 1